Citation Nr: 1025953	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
shoulder.

2.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected right (major) shoulder glenohumeral 
osteoarthritis with impingement and subluxation (hereinafter 
"right shoulder").




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. WALLIN, Counsel


INTRODUCTION

The Veteran has verified active duty from January 1964 to 
February 1968 and from August 1980 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the RO that 
denied service connection for arthritis of the left shoulder and 
continued a 30 percent rating for the service-connected right 
shoulder disability.  

The Veteran presented testimony at a hearing held at the RO by 
the undersigned Veterans Law Judge in June 2010.  The transcript 
has been associated with the claims folder.

The Veteran submitted additional evidence to the Board in June 
2010.  The Veteran waived initial RO consideration of the newly 
submitted evidence.  As such, it was considered in preparation of 
this decision and remand.  38 C.F.R. § 20.1304(c).

The Board notes that claims of service connection for a 
gunshot wound to the calf and a total disability rating 
based on individual unemployability have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See BVA Transcript at 8, 17.  
Therefore, the Board does not have jurisdiction and refers 
them to the AOJ for appropriate action.  

The claim for a rating in excess of 30 percent for the service-
connected right shoulder is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On January 4, 2008, prior to the promulgation of a decision in 
the appeal, the Veteran, through his authorized representative, 
informed VA that he was withdrawing his claim of entitlement to 
service connection for arthritis of the left shoulder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the claim of entitlement to service connection for 
arthritis of the left shoulder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

The Veteran withdrew the claim of service connection for 
arthritis of the left shoulder in January 2008.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review the 
appeal and dismisses it.


ORDER

The appeal as to the claim of service connection for arthritis of 
the left shoulder is dismissed.


REMAND

The Veteran contends that he is entitled to an evaluation in 
excess of 30 percent for the service-connected right shoulder 
disability.  A determination has been made that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case remanded 
for action as described below.

A remand is necessary in order to afford the Veteran a new VA 
examination.  38 U.S.C.A. § 5103A.  The Veteran was previously 
afforded a VA examination in May 2009.  It appears there is a 
discrepancy in the recording of findings from the range of motion 
studies for the right shoulder.  

Notably, right shoulder flexion was recorded as 0 to 180 degrees, 
abduction 0 to 180 degrees, internal rotation 0 to 90 degrees, 
and external rotation 0 to 90 degrees.  Whereas the left shoulder 
flexion was recorded as 0 to 30 degrees, abduction 0 to 15 
degrees, and internal and external rotation 0 to 10 degrees.  

According to Plate I, 38 C.F.R. § 4.71a, this would represent 
full range of motion of the right shoulder.  These findings 
appear to be inconsistent with the Veteran's testimony in June 
2010 as to his limited motion and the medical evidence already of 
record.  

The Board cannot ascertain to what extent the disability has 
increased in severity, if at all, without a new VA examination.  
The Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such, additional development for clarification and 
further examination is necessary.    

Finally, any ongoing VA medical records dated subsequent to April 
2009 pertinent to the issue should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any records of 
ongoing treatment for the right shoulder 
from the pertinent VA Medical Center.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.

2.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule a 
VA orthopedic examination to ascertain 
the current nature and severity of the 
Veteran's service connected right shoulder.  
The Veteran's claims folder must be 
available to, and reviewed by, the examiner 
in conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  All indicated studies 
should be performed, to include any x-rays 
or magnetic resonance imaging studies.  

The examiner should provide data as to the 
range of motion for the RIGHT SHOULDER, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should also identify any objective evidence 
of pain and assess the extent of any pain, 
and comment on the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits of functional ability on 
repeated use or flare-ups (if the Veteran 
describes flare-ups).   Finally, the 
examiner should also express an opinion as 
to whether the service-connected right 
shoulder affects the Veteran's 
employability.

3.  The RO must notify the Veteran that his 
cooperation in VA's efforts to develop his 
claim, including reporting for any 
scheduled VA examinations, is both critical 
and appreciated.  The Veteran is also 
advised that failure to report for any 
scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for an evaluation in 
excess of 30 percent for the right 
shoulder, in light of all pertinent 
evidence, to include that evidence 
submitted after the September 2009 
Supplemental Statement of the Case was 
issued, and legal authority.  Adjudication 
of the claim for a higher evaluation should 
include specific consideration of whether a 
"staged rating" (assignment of different 
ratings for distinct periods of time, based 
on the facts found) is appropriate (Hart v. 
Mansfield, 21 Vet. App. 505 (2007)) and 
whether assignment of a higher rating on an 
extraschedular basis is warranted under 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains denied, the RO 
must furnish the Veteran and his 
representative with an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


